FILED 

                                                               JUNE 16,2015 

                                                        In the Office of the Clerk of Court 

                                                      W A State Court of Appeals, Division III 




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                        )
                                            )         No. 32478-8-111
                    Respondent,             )
                                            )
      v.                                    )         PUBLISHED OPINION
                                            )
CYNTHIA FAYE THORNTON,                      )

                                            )

                    Appellant.              )


      LAWRENCE-BERREY, J. -       Cynthia Thornton was convicted of possession ofa

controlled substance-heroin. The sentencing court imposed a $100 deoxyribonucleic

acid (DNA) collection fee as a mandatory legal financial obligation (LFO) under

RCW 43.43.7541. Ms. Thornton appeals, contending the court erred in imposing the

DNA collection fee because she had already submitted a DNA sample for a prior

conviction. We find no merit to her contention and affirm.

                             FACTS AND PROCEDURE

      At Ms. Thornton's April 10, 2014 sentencing hearing, the court imposed certain

LFOs including the $100 DNA collection fee. The court then told Ms. Thornton she

would need to set up a time for DNA collection. Report of Proceedings (RP) at 206. In
No. 32478-8-III
State v. Thornton


reference to a recent 2014 delivery of a controlled substance offense that was included in

Ms. Thornton's criminal history for current offender score purposes, the court asked her

if DNA collection had already been done on that case. RP at 206. The prosecutor

responded in the negative, and the parties agreed that Ms. Thornton would appear at the

jail on April 16 to submit a DNA sample. RP at 206-07. Her counsel presented an order

for DNA reporting, which the court signed along with the judgment and sentence.

RP at 207-08. The judgment and sentence recites RCW 43.43.7541 as authority for the

$100 DNA collection fee. Ms. Thornton appeals the imposition of that fee.

                                       ANALYSIS

      Two separate statutes pertaining to collection of DNA samples and the fee

imposed as an LFO inform our review in this case. First is the collection/submission

statute, RCW 43.43.754. It provides in pertinent part:

              (1) A biological sample must be collected for purposes of DNA
      identification analysis from:
              (a) Every adult or juvenile individual convicted of a felony ....

            (2) If the Washington state patrol crime laboratory already has a
      DNA sample from an individual for a qualifying offense, a subsequent
      submission is not required to be submitted.

RCW 43.43.754. Next is the fee collection statute, RCW 43.43.7541, which provides:

             Every sentence imposed for a crime specified in RCW 43.43.754 must
      include a fee of one hundred dollars. The fee is a court-ordered legal financial
      obligation as defined in RCW 9.94A.030 and other applicable law. For a sentence
      imposed under chapter 9.94A RCW, the fee is payable by the offender after
      payment of all other legal financial obligations included in the sentence has been


                                             2

No. 32478-8-II1
State v. Thornton


       completed. For all other sentences, the fee is payable by the offender in the same
       manner as other assessments imposed. The clerk of the court shall transmit eighty
       percent of the fee collected to the state treasurer for deposit in the state DNA
       database account created under RCW 43.43.7532, and shall transmit twenty
       percent of the fee collected to the agency responsible for collection of a biological
       sample from the offender as required under RCW 43.43.754.

       Citing only to RCW 43.43.754(1) and (2), Ms. Thornton contends that if the

Washington State Patrol Crime Laboratory already has a DNA sample from her as

required in the prior 2014 felony drug case, collection of another DNA sample was not

necessary in the current case and the sentencing court therefore erred in imposing the

$100 DNA collection fee. The argument misses the mark.

       The parties concurred at sentencing that Ms. Thornton had not yet submitted any

DNA sample. Collection ofa sample from her was mandatory under RCW 43.43.754(1).

The current sentencing court thus ordered her to provide a sample. Ms. Thornton

provides no facts to support her new argument on appeal suggesting a sample was already

collected and submitted to the Washington State Patrol Crime Laboratory under the prior

cause number. See Bulzomi v. Dep't a/Labor & Indus., 72 Wash. App. 522, 525, 864 P.2d
996 (1994) (party seeking review has burden of perfecting record so reviewing court has

all relevant evidence before it; insufficient record on appeal precludes review of the

alleged errors). Ms. Thornton thus makes no showing that RCW 43.43.754(2) even

applies to her case, much less to support an argument that it precludes collection of the

$100 DNA fee as a mandatory LFO.



                                              3

No. 32478 8 III
          M   M




State v. Thornton


       Apart from collection of DNA samples and their submission to the Washington

State Patrol Crime Laboratory, collection of the DNA fee as an LPO is separately

governed by RCW 43.43.7541. Our goal when interpreting a statute is to carry out the

legislature's intent. See State v. Gonzalez, 168 Wn.2d 256,263,226 P.3d 131 (2010).

We must give effect to the plain language of an unambiguous statute. Id. We also

determine the plain meaning of a statutory provision from the general context of the

statute, related provisions, and the statutory scheme as a whole. Wash. Pub. Ports Ass 'n

v. Dep't o/Revenue, 148 Wn.2d 637,645,62 P.3d 462 (2003). If the plain language of

the statute is unambiguous, our inquiry is at an end and we enforce the statute "in

accordance with its plain meaning." State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d
201 (2007).

       Such is the case here. The language in RCW 43.43.7541 that "[e]very sentence

imposed for a crime specified in RCW 43.43.754 must include a fee of one hundred

dollars" plainly and unambiguously provides that the $100 DNA database fee is

mandatory for all such sentences. See State ex rei. Billington v. Sinclair, 28 Wash. 2d 575,

581, 183 P.2d 813 (1947) (word "must" is generally regarded as making a provision

mandatory); see also State v. Kuster, 175 Wash. App. 420, 424, 306 P.3d 1022 (2013)

(DNA collection fee is mandated by RCW 43.43.7541). The statute also furthers the

purpose of funding for the state DNA database and agencies that collect

samples and does not conflict with DNA sample collection and submission provisions of


                                             4

No. 32478-8-III
State v. Thornton


RCW 43.43.754(1) and (2). The court thus properly imposed the DNA collection fee

under RCW 43.43.7541 for Ms. Thornton's felony drug conviction.

      Affirmed.




                                               Lawrence-Berrey, J.

WE CONCUR: 





                                          5